Citation Nr: 9908115	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  92-06 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

According to the evidence of record, the veteran served on 
active duty from October 1983 to December 1986.  

This appeal arose from an March 1991 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Denver, Colorado Department of Veterans Affairs Regional 
Office (RO) which denied the veteran's request for a waiver 
of home loan guaranty indebtedness in the amount of 
$26,783.00, plus interest.  

In his May 1992 substantive appeal the veteran requested a 
hearing to be held before a member of the Board of Veterans 
Appeals (Board).  A Board hearing was originally scheduled 
for October 1996.  Notification of that hearing was returned 
to the RO, apparently for an incorrect address.  A second 
Board hearing was scheduled for June 24, 1997.  The veteran 
failed to appear for that hearing.  Subsequently, a third 
Board hearing was scheduled for January 1999.  Again the 
veteran filed to appear for that hearing.  In correspondence 
from the RO dated in November 1998, the veteran was advised 
that if he failed to appear for the January 1999 hearing, the 
request for a hearing would be  considered withdrawn.  Since 
that time the veteran has not contacted the RO or the Board 
in order to schedule another hearing, has not provided any 
explanation for his failure to report for the hearing, and 
has not provided any additional evidence or argument 
pertaining to his case.  Accordingly, the Board finds that 
the case is ready for appellate review.


FINDINGS OF FACT

1.  In August 1985, the veteran and his spouse re-financed a 
home in Colorado Springs, Colorado, using a home loan which 
was guaranteed by VA.

2.  The veteran defaulted on his home loan payments in August 
1987, and foreclosure proceedings were initiated in October 
1987.

3.  The property was sold at a foreclosure sale for an amount 
less than the unpaid principal balance, accrued interest, and 
foreclosure expenses.  In November 1988, the lender filed a 
claim under the loan guaranty, which was satisfied in the 
amount of $26,783.00 by VA.  This amount was charged to the 
veteran as loan guaranty indebtedness to the VA.

4.  Recovery of the total amount of the indebtedness, 
$26,783.00 plus interest, would not result in undue hardship 
and is not contrary to the considerations of equity and good 
conscience.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  There is no showing of bad faith on the part of the 
veteran in the creation of the loan guaranty debt and no 
statutory bar to a waiver of the loan guaranty indebtedness.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.964, 
1.965(b)(2) (1998).

3.  Recovery of the loan guaranty indebtedness would not be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.964, 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to preclude recovery of loan guaranty 
indebtedness in the amount of $26,783.00, plus accrued 
interest.  Initially, the Board finds that the veteran has 
presented a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board further finds that VA's statutory duty to assist 
the veteran in the development of facts pertinent of the 
claim has been satisfied, to the extent possible under the 
circumstances.  See 38 U.S.C.A. § 5107(a).  The Board notes 
that the veteran has evidently not been in contact with the 
RO recently and that he failed to report for two scheduled 
travel Board hearings at the RO.  "The duty to assist is not 
always a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). If the veteran wished to fully develop his claim, he 
had a corresponding duty to assist by providing updated 
financial information and reporting for the scheduled 
personal hearings. 

It is possible that the veteran has moved without apprising 
VA of his current whereabouts.  The Board notes the decision 
of the United States Court of Appeals for Veterans Claims in 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993), which stated 
that, "[i]n the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts. If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him. It is only where a file 
discloses other possible and plausible addresses that an 
attempt should be made to locate him at the alternate known 
address . . . ."  The record does not disclose another 
possible address.  The Board will thus proceed to evaluate 
the veteran's claim based on the evidence currently of 
record.

 When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1997).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).

Factual Background

The record reflects that in September 1984, the veteran and 
his spouse purchased a home in Colorado Springs, Colorado and 
secured a VA guaranteed loan to finance its purchase.  In 
August 1985, the veteran and his spouse refinanced the 
property in question, and secured a VA guaranteed loan in the 
amount of $76,050.  The property was secured by a Deed of 
Trust.  The terms of the refinanced loan provided that 
payment would commence on October 1, 1985 and that the 
monthly loan payment amount was to be approximately $ 753.00 
for a 30 year period. 

The evidence also reflects that the veteran entered into a 
listing contract with a real estate broker from July 1986 to 
January 1987 in order to attempt to sell his home, but that 
there was no activity during that period.

In April 1987, the veteran filed an application for a VA loan 
for the purpose of reducing the interest rate on his home 
loan.  It was determined by VA that there were insufficient 
liquid assets to close the loan.   

In correspondence dated in May 1987 from the veteran and his 
spouse to the VA, the parties requested the VA, the guarantor 
of the mortgage, take deed to the property in lieu of payment 
in order to prevent foreclosure of the property (hereinafter 
"DILF").  They requested this action explaining that they 
were unable to maintain the current mortgage payment in the 
amount of $823.72 a month because of a change in the 
veteran's employment occurring in January 1987 which resulted 
in a $1,000.00 a month reduction in pay, as well as the birth 
of a child in February 1987.  They indicated that efforts had 
been made to market and sell the property and to refinance 
it, but that these efforts had been unsuccessful.

A financial status report (FSR) dated in May 1987 was also 
received from the veteran.  He indicated that he was employed 
as a police officer and that his spouse was employed as a 
babysitter and reported that he had two children aged 15 
months and 3 months.  He listed his total monthly net income 
as $1,280.49 and the monthly net income of his spouse as 
$200.00, for a total combined monthly net income of 
$1,480.49.  He listed his total monthly expenses as $1959.58, 
including $832.00 for rent; $200.00 for food; $130.00 for 
utilities and heat; $35.00 for telephone; $71.00 for 
insurance; $50.00 for clothing; $20.00 for medical expenses; 
$100.00 for other living expenses; and $520.82 in installment 
contracts.  The difference between the combined monthly net 
income and expenses was -$479.09.  He indicated that he could 
pay $200.00 a month in satisfaction of the debt to the VA.  
The veteran also listed his total assets as $9,850.00 
including 2 cars with estimated resale values of $5,000.00 
and $1,500.00.

In October 1987 the RO requested additional information from 
the veteran's mortgage company, indicating that such was 
necessary prior to consideration of the DILF request or the 
issuance of bidding instructions for a foreclosure sale.  

In November 1987, the RO received a Notice of Default dated 
in October 1987.  The notice indicated the date of the first 
uncured default occurred on August 1, 1987.  The notice 
indicated that property inspections had been conducted in 
July and October 1987, both of which reflected that the 
condition of the property was good.  The notice revealed that 
both the veteran and his spouse were concerned about the 
default.  An outstanding loan amount balance of $75,457.79 
was recorded.  The financial information revealed that the 
veteran's monthly income was $1761.24 and that his spouse's 
monthly income was $200.00 and that monthly obligations 
totaled $1959.58.  In November 1987, the RO also received a 
notice of intention to foreclose from the veteran's lending 
institution.

The Notice of Default had indicated that foreclosure 
proceeding would not begin until the VA had made a 
determination as to the request for DILF.  In November 1987, 
the RO determined that a Deed-in-Lieu of Foreclosure would 
not be in the best interest of the Government and that 
foreclosure proceedings should begin.  The evidence reflects 
that a successful bid of $58,261.90 was made on the property 
in May 1988 at a public trustee sale.  In November 1988, the 
lender filed a claim under loan guaranty.  In December 1988, 
the lender was advised by the RO that a payment of $26,783.00 
was authorized.

In correspondence dated in September 1990 from the RO to the 
veteran, he was advised that in August 1985 he had obtained a 
VA loan in the amount of $76,0550.00 for the purchase of 
property in Colorado Springs, Colorado and that he had agreed 
to indemnify the VA for any loss or claim paid in connection 
with that loan.  The correspondence indicated that a default 
resulted in a foreclosure sale, at which time the mortgage 
lender was due the total indebtedness of $85,044.90 computed 
as follows:  
	Unpaid principal balance	$75,457.79
	Delinquent Interest		$7,825.78
	Legal Fees			$832.80
	Advances			$1,005.46
	Credits			$76.93
The RO explained that the successful bid at the foreclosure 
sale was $58,261.90 and that since this amount was 
insufficient to satisfy the indebtedness, a deficiency of 
$26,783.00 resulted.  The veteran was advised that the VA had 
a right to collect this debt in accordance with 38 C.F.R. 
§ 36.4324(e).

A financial status report was received from the veteran in 
January 1991.  He indicated that he was employed as a police 
officer and that his spouse was employed as a day care 
provider.  He listed his total monthly net income as 
$2,247.00 and the monthly net income of his spouse as 
$900.00, for a total combined monthly net income of 
$3,147.00.  He listed his total monthly expenses as $2622.36, 
including $711.00 for rent; $450.00 for food; $170.00 for 
utilities and heat; $60.00 for telephone; $98.00 for 
insurance; $75.00 for clothing; $40.00 for medical expenses; 
$150.00 for school tuition; $50.00 in union dues; and $817.00 
in installment contracts.  The balance between the combined 
monthly net income and expenses was +$524.64.  The veteran 
did indicate that he spent another $350.00 a month on various 
expenses including maintenance of vehicles and entertainment.  
He also indicated that in September 1991 he would be 
incurring additional expenses of $75.00 a month in school 
expenses.  The veteran also listed his total assets as 
$91,200.00 including real estate in the amount of $68,000, 
and 2 cars with estimated resale values of $5,000 and 
$15,000.  

In January 1991, the veteran requested a waiver of the 
charged indebtedness.  He explained that at the time of the 
purchase of the home for which he received a VA loan, he was 
ignorant of the home buying process and accordingly entered 
into a financially dangerous 3-2-1 buydown plan.  He 
explained that in August 1985 the loan was refinanced 
resulting in monthly payments of $848.00 a month.  The 
veteran explained that his monthly income was $1800.00 a 
month.  The veteran stated that in February 1986 his first 
child was born and that in September 1986 his wife stopped 
working due to a difficult pregnancy.  He indicated that 
financial difficulties began during that year and he reported 
that he had tried to sell the house in July 1986 with 
negative results.  The veteran indicated that he left the 
Army in December 1986 and began working for the police 
department in February 1987 taking a pay cut from his 
military salary.  The veteran reported that he contacted the 
mortgage company in order to avoid foreclosure, but that 
foreclosure occurred in December 1988.  The veteran indicated 
that he had 3 children and that he had initiated bankruptcy 
proceedings under Chapter 7.

In March 1991, the Committee denied a waiver of the debt in 
the amount of $26,783.00 plus interest.  The Committee 
determined that there was on evidence of fraud, 
misrepresentation or bad faith.  In denying the waiver, the 
Committee reasoned that the veteran had a high degree of 
fault in the creation of the debt and that he had the ability 
to repay the debt.   A Notice of Disagreement with that 
determination was filed in March 1992.  A Statement of the 
Case was issued in March 1992.  A substantive appeal was 
filed in May 1992, at which time the veteran requested a 
travel Board hearing.  A Supplemental Statement of the Case 
informing the veteran of the denial of his claim was issued 
in December 1995 which reflected that the veteran canceled 
his Board hearing request in May 1995.  

In April 1996 the veteran requested a travel Board hearing.  
He also indicated that he would be seeking representation.  
The veteran was informed that a travel Board hearing was 
scheduled for October 1996.  Notification of that hearing was 
returned to the RO, apparently for an incorrect address.  In 
May 1997, the RO contacted the veteran at the most recent 
address of record in order to inform him that a Board hearing 
had been scheduled for June 24, 1997.  The veteran failed to 
report for that hearing.  In June 1997, the veteran requested 
that his travel Board hearing be rescheduled.  

In correspondence from the RO dated in November 1998, the 
veteran was advised that a travel Board hearing had been 
scheduled for January 29, 1999.  The veteran failed to report 
for that hearing.  In the November 1998 correspondence the 
veteran was advised that if he failed to appear for the 
scheduled hearing would be considered withdrawn.  Since that 
time the veteran has not contacted the RO or the Board in 
order to schedule another hearing, has not provided any 
explanation for his failure to report for the hearing, and 
has not provided any additional evidence or argument 
pertaining to his case.

Analysis

Before discussing the question of entitlement to a waiver of 
the charged loan  guaranty indebtedness, focusing on the 
standard of equity and good conscience, the Board will 
briefly deal with several preliminary matters.

Creation of the Debt

The veteran does not contend, and the record does not show, 
that the debt in this case was not validly incurred.  There 
is no question that the veteran defaulted on his mortgage 
loan, and that the required procedures for foreclosure were 
followed. Moreover, the notice of default was received in 
October 1987, shortly after the expiration of 45 days since 
its occurrence.  38 C.F.R. § 36.415(a).  The Board finds that 
the loan guaranty indebtedness was properly established.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

DILF

A DILF refers to "[t]he procedure whereby a mortgagor/debtor 
reconveys his equity of redemption in the defaulted property 
to the mortgagee/creditee in consideration of the creditor's 
promise to forebear from suing on the debt or foreclosing the 
security".  Wells v. Brown, 9 Vet. App. 293, 299 (1996), 
aff'd, 114 F.3d 1207 (1997) [quoting Richard R. Powell & 
Patrick Rowan, Powell on Real Property, vol. 3 § 469.1 
(1992)].

The Court has held that VA's denial of a request for a DILF 
is an appealable issue.  See Donovan v. West, 11 Vet. App. 
481, 487-90 (1998).  In this case, the veteran has not 
contended that VA's denial of his DILF request was improper.  
The Board has reviewed the record in this case and has 
determined that the denial of the DILF by VA in November 1987 
was not improper.  The decision to deny was evidently based 
on the large amount of the indebtedness ($17,741.27 at the 
time) and the fact that prospects for collection of the 
indebtedness were believed to be good [see VA Form 26-6713, 
Summary of Basis for Liquidation Procedure, dated November 
13, 1987].  The veteran was duly notified by letter from the 
RO dated November 19, 1987.   He did not respond to that 
letter.  Thus, there appears to have been a reasonable basis 
for the RO's rejection of the DILF and due process appears to 
have been followed. 

Fraud, Misrepresentation or Bad Faith

The Board must also review the Committee's finding that there 
was no evidence of fraud, misrepresentation, or bad faith on 
the part of the veteran.  If there is an indication of fraud, 
misrepresentation or bad faith in the creation of 
indebtedness, waiver of the debt is automatically precluded, 
and further analysis is not warranted.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.964.  The Court has held that the Board must 
independently address this preliminary consideration before 
addressing whether waiver would be appropriate under the 
applicable criteria of 38 C.F.R. § 1.965(a). See Ridings v. 
Brown, 6 Vet. App. 544 (1994). Having independently reviewed 
the evidence of record the Board does not find any evidence 
of fraud, misrepresentation, or bad faith on the part of the 
veteran.


Considerations of Equity and Good Conscience

Waiver of loan guaranty indebtedness may be authorized in if 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964.  In 
essence, "equity and good conscience" means fairness to both 
the appellant and to the government.  "Equity and good 
conscience" involves a variety of elements.  The elements to 
be considered are 1) fault of the debtor; 2) balancing of 
faults; 3) undue hardship; 4) defeat the purpose; 5) unjust 
enrichment; and 6) changing position to one's detriment.  38 
C.F.R. § 1.965.  The list of elements contained in the 
regulation is not, however, all inclusive.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

By "fault of the debtor" is meant the actions of the debtor 
which contributed to creation of the debt.  38 C.F.R. § 
1.965(a)(1).  In assessing the matter of fault with respect 
to the issue of waiver of overpayment, clearly, under the 
facts presented, the veteran failed to make mortgage payments 
for a number of months, despite being contractually obligated 
to do so.  

The evidence reflects that the veteran's financial 
circumstances began to change in February 1986 due to the 
birth of a child, followed by his wife discontinuing work in 
September 1986, followed by the veteran's job change in 
January 1987, resulting in a pay cut.  The record further 
reflects that the veteran took steps to sell the house 
through a real estate broker, listing it for sale from July 
1986 to January 1987, without any success.  The veteran also 
tried to take out another loan in April 1987, but this was 
denied due to lack of funds.  In May 1987, he attempted to 
secure a deed in lieu of foreclosure, again without success.  
Thus, there is in the veteran's favor a pattern of attempts 
to avoid foreclosure.

However, the veteran did not contact the VA with respect to 
his difficulties in paying the mortgage until April 1987, 
many months after his financial difficulties started.  
Although he attempted in some measure to rectify the 
situation by attempting to take out another loan and by 
asking for a DILF, these actions were rendered futile by the 
severity of his financial situation by the time he initiated 
such actions.  Moreover, it appears that there were many 
avenues which were not explored prior to the foreclosure: the 
veteran could have attempted to rent the house; he could have 
arranged for a repayment plan; and he could have further 
pursued the selling the house, even if this entailed lowering 
the asking price.  However, those options were not pursued.  
Accordingly, the veteran was at fault in the creation of the 
debt.

With respect to a balancing of faults, the fault of the 
veteran is as described above.  The VA, on the other hand, 
has carried out its responsibilities as prescribed by law.  
The VA has notified the veteran in a timely fashion at every 
step of the process and cooperated with the lending 
institution.  Foreclosure appears to have been accomplished 
with minimal delay.

The veteran has argued that when he approached the VA prior 
to foreclosure he received no assistance to help prevent 
foreclosure.  This is not reflected in the evidence of 
record, which indicates that the RO responded to the 
veteran's inquiries and requests during that period.  After 
reviewing the record on appeal, the Board can find no 
indication that the action or inaction of the VA contributed 
in any way to the loss of the property, nor has the veteran 
pointed to any such actions on the part of VA which would 
outweigh his own actions in this matter.  As noted above, VA 
turned down the veteran's application for another loan in 
April 1987 and rebuffed his request for a DILF.  However, 
such actions on the part of VA were based on valid reasons, 
essentially because of the size of the indebtedness and the 
veteran's financial problems.  The Board points out that the 
veteran did not have an absolute entitlement to the sought 
after loan and/or the DILF.

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. §1.965(a)(3).  In 
January 1991, the veteran filed a FSR listing net monthly 
income of $3,147.00 and monthly expenses of $2622.36, leaving 
a positive balance of $524.64.  The monthly expenses included 
estimates for food, housing and utilities in the amount of 
$1,331.00.  The monthly expenses also included installment 
contracts and other debts in the amount of $817.00, which 
included payments on a car and a truck.  The financial 
information also indicated that the veteran has assets 
totaling $91,000: $68,000 in real estate and two automobiles 
worth $20,000.  Even if one were to take into account an 
additional $75.00 a month for schooling which the veteran did 
not enumerate on the FSR because that expense was not to 
start until September 1991, in addition to the $150.00 in 
schooling which was reported, expenses for basic necessities 
would be $2697.36, leaving a balance of $449.66.  The Board 
also observes that the veteran's family expenses for basic 
necessities including schooling and insurance, if continued 
at the level indicated by the veteran on the FSR, comprise 
less than 65 percent of his family's monthly financial 
resources.  Were VA to demand recovery of the debt, this 
would clearly not deprive the veteran of basic necessities, 
or create undue hardship.

The Board has considered that the veteran has a family to 
support consisting of two adults and three dependent 
children.  However, his FSR indicates that he can readily 
make installment payments in satisfaction of his debt to VA.  
Moreover, the status report reflected that his assets totaled 
$91,200.00.  The veteran's FSR also reflected that the he had 
incurred a significant amount of debt under installment 
contracts, including making payments on two automobiles, 
despite the fact that he was well aware of his indebtedness 
and potential obligation to repay the VA in the amount of 
over $26,000.00.  The Board wishes to emphasize that the 
veteran undertook a legal obligation to repay VA in the event 
of a default on the guaranteed loan.  He cannot relieve 
himself of that obligation by subsequently burdening himself 
with installment consumer debt for non-necessary items.  The 
Board wishes to stress that the veteran owes his government 
at least as much deference as he does to his other creditors.  
The Board has concluded that the evidence of record does not 
indicate that he cannot repay the entire amount of the loan 
guaranty indebtedness without financial hardship with prudent 
budgeting and if he is allowed to make payments in monthly 
installments over a period of five years.  See 38 C.F.R. § 
1.917.

The Board has addressed earlier in this decision the matter 
of possibly outdated financial information.  As noted then, 
the veteran has been accorded ample opportunity to provide 
any updated information to the RO and to the Board, most 
recently in February 1999.  He has failed to respond to such 
requests and has failed to report for two scheduled travel 
Board hearings.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4). There is no 
indication contained in the record that recovering the loan 
guaranty debt owed to the VA would in any way defeat the 
purpose of the laws and regulations providing home loan 
guaranty entitlement to veterans.  This principle is thus 
inapplicable to this case.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the veteran.  See 38 C.F.R. § 1.965(a)(5). In 
this case, the Board notes that the sum at issue is sizable. 
As noted above, the veteran defaulted on the VA guaranteed 
loan and then had the financial wherewithal to purchase 
another, more expensive dwelling.  To allow retention of that 
money under such circumstances would result in an unfair gain 
to the veteran.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation. 38 C.F.R. 
§ 1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation or 
that the veteran relied upon the VA to his detriment, nor do 
the facts show such.

The Board has identified no additional factors which should 
be considered in adjudicating the veteran's claim for a 
waiver of the indebtedness, and the veteran has identified no 
other such factors.  The Board is of course aware of the 
veteran's unhappiness with collection efforts made on behalf 
of VA, terming such to be "harassment"; however, even if 
true this is irrelevant to the matter of waiver of the 
indebtedness.

In summary, having reviewed the entire record, and for the 
reasons and bases discussed above, the Board is of the 
opinion that the preponderance of the evidence is against the 
veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Considerations of equity and good conscience, which 
is intended to reach a result that is not unduly favorable or 
adverse to either the claimant or the Government, dictate 
that a waiver of the debt is not warranted.  In the judgment 
of the Board, and for the reasons stated above, the standard 
of equity and good conscience calls for repayment of the 
entire amount of the loan guaranty indebtedness in the amount 
of $26,783.0, plus accrued interest thereon.


ORDER

Waiver of recovery of loan guaranty indebtedness is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
- 11 -





